MEMORANDUM **
Frederick Francis Heavy Runner appeals from the 24-month term of imprisonment imposed upon the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*658Heavy Runner contends that the revocation of his supervised release term and the imposition of additional imprisonment violates the Sixth Amendment under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). This contention is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220, 1223-25 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.